Citation Nr: 1435393	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus type II with erectile dysfunction, peripheral vascular disease of the lower extremities, onychomycosis, and bilateral cataracts, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left lower extremity neuropathy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for right lower extremity neuropathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971, and from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned in March 2013.  A transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing, for which a waiver of the Veteran's right to initial RO review was obtained.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At his March 2013 Travel Board hearing, the Veteran testified that his disabilities have worsened since his most recent VA examinations in November 2011 (although the Veteran and his representative believed the last VA examinations to be in October 2012).  He also testified that his VA physician increased his insulin dosage for his diabetes since that time.  On remand, the Veteran should be afforded VA examinations to assess the current severity of his disabilities.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and appropriate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Following the receipt of any records requested above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected diabetes mellitus type II with erectile dysfunction, peripheral vascular disease of the lower extremities, onychomycosis, and bilateral cataracts.  It is imperative that the examiner review the claims folder in conjunction with the examination.  All indicated tests and studies should be accomplished, to include neurological testing, and the findings then reported in detail.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right and left lower extremity neuropathy.  It is imperative that the examiner review the claims folder in conjunction with the examination.  All indicated tests and studies should be accomplished, to include neurological testing, and the findings then reported in detail.

4.  Thereafter, readjudicate the claims on appeal in light of the additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



